Per Curiam.

— “We are ef opinion that Vigo county is liable for said charges. The expenses in question must be considered as necessary, and consequent upon the change of venue ; and the statute requires them to be paid by the county from which the change of venue was taken. Acts of 1840, p. 39. The circumstance that Vigo county had a good jail, has nothing to do with the case.
“ The application to the Board of Commissioners, not being in the nature of an action, the objection that the claims are several is unimportant. The board should have allowed to each of the applicants, the sum allowed him by the Parke Circuit Court. The board having refused to make such allowance, the Circuit Court, on appeal, should have done it, or have directed the board to do it.”
Judgment reversed, &c.